      5:20-cv-02420-MDL          Date Filed 06/26/20         Entry Number 1    Page 1 of 28




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 ORANGEBURG DIVISION

 Charles Williams,                                             C/A no. ________________

                         Plaintiff,

       v.                                                             COMPLAINT

 Monsanto Company,

                         Defendant.

       Plaintiff Charles Williams, by and through his undersigned attorneys, hereby complains of

the Defendant Monsanto Company as follows:


                                      NATURE OF THE CASE

1.     This is an action for damages suffered by Plaintiff, as a direct and proximate result of

Defendant’s negligent and wrongful conduct in connection with the design, development,

manufacture, testing, packaging, promoting, marketing, advertising, distribution, labeling, and/or

sale of the herbicide Roundup®, containing the active ingredient glyphosate.

2.     Plaintiff maintains that Roundup® and/or glyphosate is defective, dangerous to human

health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper warnings and

directions as to the dangers associated with its use.

3.     Plaintiff’s injuries were avoidable.

                                              PARTIES

4.     Plaintiff Charles Williams resides in Orangeburg County, South Carolina.

5.     Defendant Monsanto Company is incorporated under the laws of the State of Delaware and

possesses its principle place of business in the State of Missouri.



                                              Page 1 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20       Entry Number 1       Page 2 of 28




                                JURISDICTION AND VENUE

6.     Whereas complete diversity exists between the Plaintiff and the Defendant in this action

and the amount in controversy exceeds $75,000, the United States District Court possesses subject

matter jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

7.     The District of South Carolina possesses personal jurisdiction over Defendant Monsanto

Company insofar as the Defendant delivered its products (Roundup® and/or glyphosate) into the

stream of commerce with the expectation that they would be purchased by consumers in the State

of South Carolina and it is alleged that those products subsequently injured the Plaintiff.

8.     Venue is appropriate in the Orangeburg Division of the District of South Carolina pursuant

to 28 U.S.C. § 1391(b)(2) in so far as a substantial part of the events or omissions giving rise to

the claims within this complaint occurred in Orangeburg County, South Carolina.


                                  FACTUAL ALLEGATIONS

9.     Plaintiff brings this action for personal injuries sustained by exposure to

Roundup®(“Roundup”), which contains the active ingredient glyphosate and the surfactant

polyethoxylated tallow amine (“POEA”). As a direct and proximate result of being exposed to

Roundup, Plaintiff developed Non-Hodgkin’s Lymphoma (“NHL”).

10.    “Roundup” refers to all formulations of Defendant’s Roundup products, including, but not

limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

and Weed Killer, Roundup Herbicide, Roundup Original 2k Herbicide, Roundup Original II

Herbicide, Roundup Pro Concentrate, Roundup Pro Dry Herbicide, Roundup Promax, Roundup

Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

                                           Page 2 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20       Entry Number 1     Page 3 of 28




Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-

to- Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra

Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &

Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &

Grass Killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup

Weed & Grass Killer 1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry

Herbicide, or any other formulation of containing the active ingredient glyphosate.

11.    At all relevant times, Defendant was in the business of, and did, design, research,

manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is

responsible for the commercial herbicide Roundup.

12.    Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,

Missouri. It is the world’s leading producer of glyphosate.

13.    Defendant discovered the herbicidal properties of glyphosate during the 1970s and

subsequently began to design, research, manufacture, sell and distribute glyphosate based

“Roundup” as a broad-spectrum herbicide used to kill weeds and grasses known to compete with

commercial crops grown throughout the world.

14.    Glyphosate is the active ingredient in Roundup.

15.    Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based only on

whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-phosphate

synthase, known as EPSP synthase.




                                           Page 3 of 28
      5:20-cv-02420-MDL          Date Filed 06/26/20       Entry Number 1       Page 4 of 28




16.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase that

interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid in

plant tissue and ultimately plant death.

17.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems, and roots,

and detectable quantities accumulate in the plant tissues.

18.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

resist the activity of glyphosate.

19.     Defendant is intimately involved in the development, design, manufacture, marketing, sale,

and/or distribution of genetically modified (“GMO”) crops, many of which are marketed as being

resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the world’s leading

producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70% of corn and cotton,

and 90% of soybean fields in the United States contained Roundup Ready® seeds.

20.     The original Roundup, containing the active ingredient glyphosate, was introduced in 1974.

Today, glyphosate products are among the world’s most widely used herbicides.

21.     For nearly 40 years, consumers, farmers, and the public have used Roundup, unaware of

its carcinogenic properties.

               REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

22.     The manufacture, formulation and distribution of herbicides, such as Roundup, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. §136

et seq. FIFRA requires that all pesticides be registered with the Environmental Protection Agency

(“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C. § 136a(a).


                                            Page 4 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20        Entry Number 1      Page 5 of 28




23.    The EPA requires as part of the registration process, among other requirements, a variety

of tests to evaluate the potential for exposure to pesticides, toxicity to people and other potential

non-target organisms, and other adverse effects on the environment. Registration by the EPA,

however, is not an assurance or finding of safety. The determination the EPA makes in registering

or re-registering a product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. § 136(a)(c)(5)(D).

24.    FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

25.    The EPA and the State of South Carolina registered Roundup for distribution, sale, and

manufacture in the United States and the State of South Carolina.

26.    FIFRA generally requires that the registrant, Monsanto, conduct health and safety testing

of pesticide products. The government is not required, nor is it able, to perform the product tests

that are required of the manufacturer.

27.    The evaluation of each pesticide product distributed, sold, or manufactured is completed at

the time the product is initially registered. The data necessary for registration of a pesticide has

changed over time. The EPA is now in the process of re-evaluating all pesticide products through

a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1. In order to

reevaluate these pesticides, the EPA demands the completion of additional tests and the submission

of data for the EPA’s review and evaluation.



                                            Page 5 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20       Entry Number 1       Page 6 of 28




28.    In the case of glyphosate and Roundup, the EPA had planned on releasing its

preliminary risk assessment – in relation to the registration process – no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment

pending further review in light of the World Health Organization’s March 24, 2015 finding that

glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of

carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.


               MONSANTO’S FALSE REPRESENTATIONS REGARDING
                        THE SAFETY OF ROUNDUP®

29.    In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup are the following:

       a)      Remember that environmentally friendly Roundup herbicide is biodegradable. It

won't build up in the soil so you can use Roundup with confidence along customers' driveways,

sidewalks and fences.

       b)      And remember that Roundup is biodegradable and won't build up in the soil. That

will give you the environmental confidence you need to use Roundup everywhere you've got a

weed, brush, edging or trimming problem.

       c)      Roundup biodegrades into naturally occurring elements.

       d)      Remember that versatile Roundup herbicide stays where you put it. That means

there's no washing or leaching to harm customers' shrubs or other desirable vegetation.


                                           Page 6 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20        Entry Number 1       Page 7 of 28




        e)     This non-residual herbicide will not wash or leach in the soil. It ... stays where you

apply it.

        f)     You can apply Accord with “confidence because it will stay where you put it” [;] it

bonds tightly to soil particles, preventing leaching. Then, soon after application, soil

microorganisms biodegrade Accord into natural products.

        g)     Glyphosate is less toxic to rats than table salt following acute oral ingestion.

        h)     Glyphosate's safety margin is much greater than required. It has over a 1,000-fold

safety margin in food and over a 700-fold safety margin for workers who manufacture it or use it.

        i)     You can feel good about using herbicides by Monsanto. They carry a toxicity

category rating of 'practically non-toxic' as it pertains to mammals, birds and fish.

        j)     “Roundup can be used where kids and pets will play and breaks down into natural

material.” This ad depicts a person with his head in the ground and a pet dog standing in an area

which has been treated with Roundup.

30.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

        a)     its glyphosate-containing pesticide products or any component thereof are safe,

non-toxic, harmless or free from risk;

        b)     its glyphosate-containing pesticide products or any component thereof

manufactured, formulated, distributed or sold by Monsanto are biodegradable;

        c)     its glyphosate-containing pesticide products or any component thereof stay where

they are applied under all circumstances and will not move through the environment by any means;




                                            Page 7 of 28
      5:20-cv-02420-MDL          Date Filed 06/26/20       Entry Number 1      Page 8 of 28




       d)        its glyphosate-containing pesticide products or any component thereof are "good"

for the environment or are "known for their environmental characteristics";

       e)        glyphosate-containing pesticide products or any component thereof are safer or less

toxic than common consumer products other than herbicides; and

       f)        its glyphosate-containing products or any component thereof might be classified as

"practically non-toxic.”

31.    Monsanto did not alter its advertising in the same manner in any state other than New York,

and on information and belief still has not done so today.

32.    In 2009, France’s highest court ruled that Monsanto had not told the truth about the safety

of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely advertised

its herbicide Roundup as “biodegradable” and that it “left the soil clean.”


                     EVIDENCE OF CARCINOGENICITY IN ROUNDUP

33.    As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic properties.

34.    On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”) Toxicology

Branch published a memorandum classifying glyphosate as a Category C oncogene. Category C

oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

35.    In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-103214). The

Registration standard required additional phytotoxicity, environmental fate toxicology, product

chemistry, and residue chemistry studies. All of the data required was submitted and reviewed

and/or waived.

36.    In October 1991 the EPA published a Memorandum entitled “Second Peer Review of

Glyphosate.” The memorandum changed glyphosate’s classification to Group E evidence of



                                            Page 8 of 28
      5:20-cv-02420-MDL          Date Filed 06/26/20        Entry Number 1        Page 9 of 28




noncarcinogenicity for humans). Two peer review committee members did not concur with the

conclusions of the committee and one member refused to sign.

37.     In addition to the toxicity of the active molecule, many studies support the hypothesis that

glyphosate formulations found in Defendant’s Roundup products are more dangerous and toxic

than glyphosate alone. As early as 1991 evidence existed demonstrating that glyphosate

formulations were significantly more toxic than glyphosate alone.

38.     In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell Division

Dysfunction at the Level of CDK1/Cyclin B Activation.”

39.     The study found that Defendant’s Roundup caused delays in the cell cycles of sea urchins,

while the same concentrations of glyphosate alone proved ineffective and did not alter cell cycles.

40.     In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect cell

cycle regulation”. The study demonstrated a molecular link between glyphosate-based products

and cell cycle dysregulation.

41.     The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and development

of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such as cancer result

from dysfunction of unique cell, it was of interest to evaluate the threshold dose of glyphosate

affecting cells.”

42.     In 2005, Francisco Peixoto published a study showing that Roundup’s effects on rat liver

mitochondria are much more toxic and harmful than the same concentrations of glyphosate alone.

43.     The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

glyphosate and Roundup formulation products.



                                             Page 9 of 28
      5:20-cv-02420-MDL          Date Filed 06/26/20     Entry Number 1       Page 10 of 28




44.       In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the effects

of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

45.       The study used dilution levels of Roundup and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate toxicity

should take into account the presence of adjuvants, or those chemicals used in the formulation of

the complete pesticide. The study confirmed that the adjuvants in Roundup are not inert and that

Roundup is always more toxic than its active ingredient glyphosate.

46.       The results of these studies were confirmed in recently published peer-reviewed studies

and were at all times available and/or known to Defendant.

47.       Defendant knew or should have known that Roundup is more toxic than glyphosate alone

and that safety studies on Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the

surfactant POEA were necessary to protect Plaintiff from Roundup.

48.       Defendant knew or should have known that tests limited to Roundup’s active ingredient

glyphosate were insufficient to prove the safety of Roundup.

49.       Defendant failed to appropriately and adequately test Roundup, Roundup’s adjuvants and

“inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

50.       Rather than performing appropriate tests, Defendant relied upon flawed industry-supported

studies designed to protect Defendant’s economic interests rather than Plaintiff and the consuming

public.

51.       Despite its knowledge that Roundup was considerably more dangerous than glyphosate

alone, Defendant continued to promote Roundup as safe.



                                           Page 10 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20       Entry Number 1        Page 11 of 28




                        IARC CLASSIFICATION OF GLYPHOSATE

52.    The International Agency for Research on Cancer (“IARC”) is the specialized

intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

tasked with conducting and coordinating research into the causes of cancer.

53.    An IARC Advisory Group to Recommend Priorities for IARC Monographs during 2015–

2019 met in April 2014. Though nominations for the review were solicited, a substance must meet

two criteria to be eligible for review by the IARC Monographs: there must already be some

evidence of carcinogenicity of the substance, and there must be evidence that humans are exposed

to the substance.

54.    IARC set glyphosate for review in 2015-2016. IARC uses five criteria for determining

priority in reviewing chemicals. The substance must have a potential for direct impact on public

health; scientific literature to support suspicion of carcinogenicity; evidence of significant human

exposure; high public interest and/or potential to bring clarity to a controversial area and/or reduce

public anxiety or concern; related agents similar to one given high priority by the above

considerations. Data reviewed is sourced preferably from publicly accessible, peer-reviewed data.

55.    On March 24, 2015, after its cumulative review of human, animal, and DNA studies for

more than one (1) year, many of which have been in Defendant’s possession since as early as 1985,

the IARC’s working group published its conclusion that the glyphosate contained in Defendant’s

Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the mechanistic

evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

56.    The IARC’s full Monograph was published on July 29, 2015 and established glyphosate

as a class 2A probable carcinogen to humans. According to the authors glyphosate demonstrated



                                           Page 11 of 28
         5:20-cv-02420-MDL       Date Filed 06/26/20     Entry Number 1       Page 12 of 28




sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A classification

based on evidence of carcinogenicity in humans and animals.

57.       The IARC Working Group found an increased risk between exposure to glyphosate and

non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the increased risk continued

after adjustment for other pesticides.

58.       The IARC also found that glyphosate caused DNA and chromosomal damage in human

cells.

                    EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

59.       Despite the new classification by the IARC, Defendant has had ample evidence of

glyphosate and Roundup’s genotoxicity for decades.

60.       Genotoxicity refers to chemical agents that are capable of damaging the DNA within a cell

through genetic mutations, which is a process that is believed to lead to cancer.

61.       In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana catesbeiana

tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

62.       The study found that tadpoles exposed to Roundup showed significant DNA damage when

compared with unexposed control animals.

63.       Both human and animal studies have shown that glyphosate and glyphosate-based

formulations such as Roundup can induce oxidative stress.

64.       Oxidative stress and associated chronic inflammation are believed to be involved in

carcinogenesis.

65.       The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA and

glyphosate-based formulations can induce oxidative stress.”




                                           Page 12 of 28
      5:20-cv-02420-MDL       Date Filed 06/26/20     Entry Number 1       Page 13 of 28




66.    In 2006 César Paz-y-Miño published a study examining DNA damage in human subjects

exposed to glyphosate.

67.    The study produced evidence of chromosomal damage in blood cells showing significantly

greater damage after exposure to glyphosate than before in the same individuals, suggesting that

the glyphosate formulation used during aerial spraying had a genotoxic effect on exposed

individuals.

68.    The IARC Monograph reflects the volume of evidence of glyphosate pesticides’

genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is

strong.”

69.    Despite knowledge to the contrary, Defendant maintains that there is no evidence that

Roundup is genotoxic, that regulatory authorities and independent experts are in agreement that

Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

70.    In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long been

aware of glyphosate’s carcinogenic properties.

71.    Glyphosate and Roundup in particular have long been associated with carcinogenicity and

the development of numerous forms of cancer, including, but not limited to, non-Hodgkin’s

lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

72.    Defendant has known of this association since the early to mid-1980s and numerous human

and animal studies have evidenced the carcinogenicity of glyphosate and/or Roundup.

73.    In 1985 the EPA studied the effects of glyphosate in mice finding a dose related response

in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the glyphosate

was oncogenic.




                                         Page 13 of 28
      5:20-cv-02420-MDL         Date Filed 06/26/20       Entry Number 1       Page 14 of 28




74.    In 2003, Lennart Hardell and Mikael Eriksson published the results of two case controlled

studies on pesticides as a risk factor for NHL and hairy cell leukemia.

75.    The study concluded that glyphosate had the most significant relationship to NHL among

all herbicides studies with an increased odds ratio of 3.11.

76.    In 2003, AJ De Roos published a study examining the pooled data of mid-western farmers,

examining pesticides and herbicides as risk factors for NHL.

77.    The study, which controlled for potential confounders, found a relationship between

increased NHL incidence and glyphosate.

78.    In 2008, Mikael Eriksson published a population based case-control study of exposure to

various pesticides as a risk factor for NHL.

79.    This strengthened previous associations between glyphosate and NHL.

80.    In spite of this knowledge, Defendant continued to issue broad and sweeping statements

suggesting that Roundup was, and is, safer than ordinary household items such as table salt, despite

a lack of scientific support for the accuracy and validity of these statements and, in fact,

voluminous evidence to the contrary.

81.    Upon information and belief, these statements and representations have been made with

the intent of inducing Plaintiff, the agricultural community, and the public at large to purchase and

increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in fact, did induce

Plaintiff to use Roundup.

82.    Defendant made these statements with complete disregard and reckless indifference to the

safety of Plaintiff and the general public.




                                              Page 14 of 28
      5:20-cv-02420-MDL          Date Filed 06/26/20       Entry Number 1        Page 15 of 28




83.     Notwithstanding Defendant’s representations, scientific evidence has established a clear

association between glyphosate and genotoxicity, inflammation, and an increased risk of many

cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

84.     Defendant knew or should have known that glyphosate is associated with an increased risk

of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and soft tissue

sarcomas.

85.     Defendant failed to appropriately and adequately inform and warn Plaintiff of the serious

and dangerous risks associated with the use of and exposure to glyphosate and/or Roundup,

including, but not limited to, the risk of developing NHL, as well as other severe and personal

injuries, which are permanent and/or long-lasting in nature, cause significant physical pain and

mental anguish, diminished enjoyment of life, and the need for medical treatment, monitoring

and/or medications.

86.     Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,

Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-

genotoxic, and falsely warrant to users and the general public that independent experts and

regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in glyphosate

and Roundup.

87.     Defendant has claimed and continues to claim that Roundup is safe, non-carcinogenic, and

non-genotoxic. These misrepresentations are consistent with Defendant’s cavalier approach to

investigating and ensuring the safety of its products, the safety of the public at large, and the safety

of Plaintiff.

                      SCIENTIFIC FRAUD UNDERLYING THE SAFETY
                          DETERMINATIONS OF GLYPHOSATE




                                            Page 15 of 28
      5:20-cv-02420-MDL        Date Filed 06/26/20      Entry Number 1        Page 16 of 28




88.    After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to humans

(Group C), Monsanto exerted pressure upon the EPA to change its classification.

89.    This culminated in the EPA’s reclassification of glyphosate to Group E, which was based

upon evidence of non-carcinogenicity in humans.

90.    In so classifying, the EPA stated that “[i]t should be emphasized, however, that designation

of an agent in Group E is based on the available evidence at the time of evaluation and should not

be interpreted as a definitive conclusion that the agent will not be a carcinogen under any

circumstances.”

91.    On two occasions, the EPA found that laboratories hired by Monsanto to test the toxicity

of its Roundup products for registration purposes committed scientific fraud.

92.    In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to perform

and evaluate pesticide toxicology studies relating to Roundup. IBT performed approximately 30

tests on glyphosate and glyphosate-containing products, including 11 of the 19 chronic toxicology

studies needed to register Roundup with the EPA.

93.    In 1976, the Food and Drug Administration (“FDA”) performed an inspection of IBT and

discovered discrepancies between the raw data and the final report relating to toxicological impacts

of glyphosate. The EPA subsequently audited IBT and determined that the toxicology studies

conducted for Roundup were invalid. An EPA reviewer stated, after finding “routine falsification

of data” at IBT, that it was “hard to believe the scientific integrity of the studies when they said

they took specimens of the uterus from male rabbits.”

94.    In 1976, the Food and Drug Administration (“FDA”) performed an inspection of IBT and

discovered discrepancies between the raw data and the final report relating to toxicological impacts

of glyphosate. The EPA subsequently audited IBT and determined that the toxicology studies



                                          Page 16 of 28
       5:20-cv-02420-MDL       Date Filed 06/26/20      Entry Number 1        Page 17 of 28




conducted for Roundup were invalid. An EPA reviewer stated, after finding “routine falsification

of data” at IBT, that it was “hard to believe the scientific integrity of the studies when they said

they took specimens of the uterus from male rabbits.”

95.     Three top executives of IBT were convicted of fraud in 1983.

96.     In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990 to perform

pesticide and herbicide studies, including several studies on Roundup.

97.     In March of 1991, the EPA announced that it was investigating Craven for “allegedly

falsifying test data used by chemical firms to win EPA approval of pesticides.”

98.     The investigation lead to the indictments of the laboratory owner and a handful of

employees.


              MONSANTO’S CONTINUING DISREGARD FOR THE SAFETY
                     OF THE PLAINTIFF AND THE PUBLIC

99.     Monsanto has claimed on its website that “[r]egulatory authorities and independent experts

around the world have reviewed numerous long-term/carcinogenicity and genotoxicity studies and

agree that there is no evidence that glyphosate, the active ingredient in Roundup brand herbicides

and other glyphosate-based herbicides, causes cancer, even at very high doses, and that it is not

genotoxic.”

100.    Ironically, the primary source for this statement is a 1986 report by the WHO, the same

organization that now considers glyphosate to be a probable carcinogen.

101.    Glyphosate, and Defendant’s Roundup products in particular, have long been associated

with serious side effects and many regulatory agencies around the globe have banned or are

currently banning the use of glyphosate herbicide products.




                                          Page 17 of 28
       5:20-cv-02420-MDL       Date Filed 06/26/20      Entry Number 1        Page 18 of 28




102.    Defendant’s statements proclaiming the safety of Roundup and disregarding its dangers

misled the Plaintiff.

103.    Despite Defendant’s knowledge that Roundup was associated with an elevated risk of

developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported “safety

profile.”

104.    Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and being

exposed to glyphosate instead of using another acceptable and safe method of controlling

unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct consumers

about the risk of cancer, including NHL, and other injuries associated with Roundup.

105.    Defendant failed to seek modification of the labeling of Roundup to include relevant

information regarding the risks and dangers associated with Roundup exposure.

106.    The failure of Defendant to appropriately warn and inform the EPA has resulted in

inadequate warnings in safety information presented directly to users and consumers.

107.    The failure of Defendant to appropriately warn and inform the EPA has resulted in the

absence of warning or caution statements that are adequate to protect health and the environment.

108.    The failure of Defendant to appropriately warn and inform the EPA has resulted in the

directions for use that are not adequate to protect health and the environment.

109.    By reason of the foregoing acts and omissions, Plaintiff seeks compensatory damages as a

result of Plaintiff’s use of, and exposure to, Roundup which caused or was a substantial

contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and Plaintiff

suffered severe and personal injuries which were permanent and lasting in nature, physical pain

and mental anguish, and including diminished enjoyment of life.




                                          Page 18 of 28
       5:20-cv-02420-MDL           Date Filed 06/26/20       Entry Number 1        Page 19 of 28




110.      By reason of the foregoing acts and omissions, Plaintiff was severely and permanently

injured.

111.      By reason of the foregoing acts and omissions, Plaintiff endured emotional and mental

anguish, medical expenses, and other economic and non-economic damages, as a result of the

actions and inactions of the Defendant.

                            PLAINTIFF’S EXPOSURE TO ROUNDUP

112.      Plaintiff began using Roundup in approximately 1995. Plaintiff used the product to control

weeds on his farm land and wooded areas around his home. Plaintiff applied hundreds of gallons

of Roundup on his property every year.

113.      Plaintiff followed all safety and precautionary warnings during the course of use.

114.      Plaintiff was unable to know of or discover the dangerous condition of Roundup and did

not voluntarily expose himself to the danger.

115.      Plaintiff was subsequently diagnosed with NHL in January 2017. The development of

Plaintiff’s NHL was proximately and actually caused by exposure to Defendant’s Roundup

products.

116.      As a result of his injury, Plaintiff has incurred and will continue to incur significant

economic and noneconomic damages.

                   EQUITABLE TOLLING OF STATUTE OF LIMITATIONS

117.      Plaintiff incorporates by reference all prior paragraphs of this Complaint as if fully set forth

herein.

118.      The running of any statute of limitations has been tolled by reason of Defendant’s

fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.


                                              Page 19 of 28
       5:20-cv-02420-MDL        Date Filed 06/26/20       Entry Number 1        Page 20 of 28




119.    At all relevant times, Defendant has maintained that Roundup is safe, non-toxic, and non-

carcinogenic.

120.    Even as of April 30, 2019, Defendant continues to represent to the public that “there is no

risk to public health from the application of glyphosate.”

121.    As a result of Defendant’s actions, Plaintiff was unaware, and could not reasonably know

or have learned through reasonable diligence that Roundup and/or glyphosate contact, exposed

Plaintiff to the risks alleged herein and that those risks were the direct and proximate result of

Defendant’s acts and omissions.

122.    Furthermore, Defendant is estopped from relying on any statute of limitations because of

its fraudulent concealment of the true character, quality and nature of Roundup. Defendant was

under a duty to disclose the true character, quality, and nature of Roundup because this was non-

public information over which Defendant had and continues to have exclusive control, and because

Defendant knew that this information was not available to Plaintiff or to distributors of Roundup.

In addition, Defendant is estopped from relying on any statute of limitations because of its

intentional concealment of these facts.

123.    Plaintiff had no knowledge that Defendant was engaged in the wrongdoing alleged herein.

Because of the fraudulent acts of concealment of wrongdoing by Defendant, Plaintiff could not

have reasonably discovered the wrongdoing at any time prior. Also, the economics of this fraud

should be considered. Defendant had the ability to and did spend enormous amounts of money in

furtherance of its purpose of marketing, promoting and/or distributing a profitable herbicide,

notwithstanding the known or reasonably known risks. Plaintiff and medical professionals could

not have afforded and could not have possibly conducted studies to determine the nature, extent,

and identity of related health risks, and were forced to rely on only the Defendant’s representations.



                                           Page 20 of 28
       5:20-cv-02420-MDL        Date Filed 06/26/20      Entry Number 1        Page 21 of 28




Accordingly, Defendant is precluded by the discovery rule and/or the doctrine of fraudulent

concealment from relying upon any statute of limitations.

                              FOR A FIRST CAUSE OF ACTION
                                       (Negligence)

124.    The allegations of paragraphs 1 – 123 are incorporated as if repeated verbatim.

125.    As the designer and manufacturer of Roundup, Defendant Monsanto had a duty to exercise

reasonable care in the designing, researching, testing, manufacturing, marketing, supplying,

promoting, packaging, selling, and/or distribution of Roundup into the stream of commerce,

including a duty to assure that the product would not cause users to suffer unreasonable, dangerous

side effects.

126.    Defendant Monsanto failed to exercise ordinary care in the designing, researching, testing,

manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

or should have known that using Roundup created a high risk of unreasonable, dangerous side

effects, including, but not limited to, the development of NHL, as well as other severe and personal

injuries which are permanent and lasting in nature, physical pain and mental anguish, including

diminished enjoyment of life, as well as need for lifelong medical treatment, monitoring, and/or

medications.

127.    The negligence by the Defendant, its agents, servants, and/or employees, included but was

not limited to the following acts and/or omissions: Manufacturing, producing, promoting,

formulating, creating, and/or designing Roundup without thoroughly testing it;

        a)      Failing to test Roundup and/or failing to adequately, sufficiently, and properly test

Roundup;



                                           Page 21 of 28
       5:20-cv-02420-MDL        Date Filed 06/26/20        Entry Number 1   Page 22 of 28




        b)     Not conducting sufficient testing programs to determine whether or not Roundup

was safe for use; in that Defendant herein knew or should have known that Roundup was unsafe

and unfit for use by reason of the dangers to its users;

        c)     Negligently failing to adequately and correctly warn the Plaintiff, the public, the

medical and agricultural professions, and the EPA of the dangers of Roundup;

        d)     Negligently failing to petition the EPA to strengthen the warnings associated with

Roundup;

        e)     Failing to provide adequate cautions and warnings to protect the health of users,

handlers, applicators, and persons who would reasonably and foreseeably come into contact with

Roundup;

        f)     Negligently marketing, advertising, and recommending the use of Roundup without

sufficient knowledge as to its dangerous propensities;

        g)     Negligently representing that Roundup had equivalent safety and efficacy as other

forms of herbicides;

        h)     Negligently designing Roundup in a manner, which was dangerous to its users;

        i)     Negligently manufacturing Roundup in a manner, which was dangerous to its users;

and

        j)     Negligently producing Roundup in a manner, which was dangerous to its users.

128.    Defendant Monsanto’s breach of this duty was proximately caused the damages suffered

by the Plaintiff, namely the Non-Hodgkin Lymphoma contracted by Plaintiff and its associated

injuries.

129.    As a result, Defendant Monsanto is liable to Plaintiff for actual damages sufficient to

compensate him for the injuries he has suffered. Furthermore, Defendant’s conduct rose to the



                                           Page 22 of 28
       5:20-cv-02420-MDL         Date Filed 06/26/20    Entry Number 1       Page 23 of 28




level of grossly negligent, reckless, willful and wanton conduct, and therefore Defendant

Monsanto is liable to Plaintiff for an amount of punitive damages sufficient to impress upon it the

seriousness of its misconduct.


                           FOR A SECOND CAUSE OF ACTION
                           (Products Liability—Defective Design)

130.    The allegations of paragraphs 1 – 129 are incorporated as if repeated verbatim.

131.    Defendant Monsanto was the manufacturer and designer of the Roundup products

purchased and used by Plaintiff. As such, Defendant Monsanto had a duty to design its Roundup

products so that they would reach the consumer (and the plaintiff) in a reasonably safe condition.

132.    Defendant Monsanto breached this duty by designing its Roundup products in an

unreasonably dangerous condition. Specifically, the foreseeable use of its Roundup products

included a threat of dermal exposure to glyphosate—a human carcinogen—and an associated risk

of development of Non-Hodgkin Lymphoma.

133.    The design of the Roundup products was so unreasonable that a reasonable person, aware

of the cancer risks associated with the products, would not use or consume products of this design.

134.    Defendant Monsanto’s breach of this duty was proximately caused the damages suffered

by the Plaintiff, namely the Non-Hodgkin Lymphoma contracted by Plaintiff and his associated

injuries.

135.    As a result, Defendant Monsanto is liable to Plaintiff for actual damages sufficient to

compensate him for the injuries he has suffered. Furthermore, Defendant’s conduct rose to the

level of grossly negligent, reckless, willful and wanton conduct, and therefore Defendant

Monsanto is liable to the Plaintiff for an amount of punitive damages sufficient to impress upon it

the seriousness of its misconduct.


                                          Page 23 of 28
       5:20-cv-02420-MDL       Date Filed 06/26/20      Entry Number 1       Page 24 of 28




                            FOR A THIRD CAUSE OF ACTION
                            (Products Liability—Failure to Warn)

136.    The allegations of paragraphs 1 – 135 are incorporated as if repeated verbatim.

137.    Defendant Monsanto was the manufacturer and seller of the Roundup products purchased

and used by Plaintiff. As such, Defendant Monsanto had a duty to provide adequate warnings and

instructions to Plaintiff of the foreseeable risks associated with its products, namely the risk of

Non-Hodgkin Lymphoma associated with dermal exposure to the products.

138.    Defendant Monsanto failed to provide an adequate warning or instruction on its Roundup

products by failing to warn that dermal exposure to the products could result in the contraction of

Non-Hodgkin Lymphoma.

139.    Defendant Monsanto’s failure to provide an adequate warning of the cancer risk associated

with its Roundup products was unreasonable. A reasonable and prudent manufacturer and seller,

acting under the same or similar circumstances, would have provided an adequate warning or

instruction.

140.    At the time the Roundup products left the control of Defendant Monsanto, the lack of an

adequate warning or instruction pertaining to the cancer risk associated with the products created

an unreasonably dangerous condition that the Defendant knew or, in the exercise of ordinary care

should have known, posed a substantial risk of harm to a reasonably foreseeable person (namely,

Plaintiff).

141.    Defendant Monsanto’s failure to warn or otherwise instruct Plaintiff of the cancer risk

associated with its Roundup products proximately caused the damages suffered by the Plaintiff,

particularly the Non-Hodgkin Lymphoma contracted by Plaintiff and all of his associated injuries.

142.    As a result, Defendant Monsanto is liable to Plaintiff for actual damages sufficient to

compensate him for the injuries he has suffered. Furthermore, Defendant’s conduct rose to the

                                          Page 24 of 28
       5:20-cv-02420-MDL         Date Filed 06/26/20    Entry Number 1       Page 25 of 28




level of grossly negligent, reckless, willful and wanton conduct, and therefore Defendant

Monsanto is liable to Plaintiff for an amount of punitive damages sufficient to impress upon it the

seriousness of its misconduct.

                           FOR A FOURTH CAUSE OF ACTION
                         (Breach of Warranty—Express and Implied)

143.    The allegations of paragraphs 1 – 142 are incorporated as if repeated verbatim.

144.    Monsanto expressly warranted to Plaintiff that its Roundup products would conform to

Monsanto’s promises of safety and fitness for use in residential settings.

145.    Monsanto created this express warranty by making its description of Roundup as part of

the basis of the bargain with Plaintiff and an intentional means of enticing him to purchase the

Roundup products.

146.    Defendant Monsanto also impliedly warranted that its Roundup products were

merchantable in that it was fit for the ordinary purposes for which the products were to be used.

147.    Defendant Monsanto breached these express and implied warranties by inserting into the

stream of commerce Roundup products that contained undisclosed risks of cancer while the

Defendants either knew or should have known of such risks.

148.    Plaintiff had no way of knowing of the defects in the Defendant’s Roundup products.

149.    As a direct and proximate result of Defendant Monsanto’s breaches of warranty, Plaintiff

was exposed to Roundup’s carcinogenic properties and ultimately developed Non-Hodgkin

Lymphoma. But for Defendant Monsanto’s deceptive acts and/or practices, this illness would not

have occurred.


                             FOR A FIFTH CAUSE OF ACTION
                           (Violation of Unfair Trade Practices Act)

150.    The allegations of paragraphs 1 – 149 are incorporated as if repeated verbatim.

                                          Page 25 of 28
       5:20-cv-02420-MDL       Date Filed 06/26/20       Entry Number 1       Page 26 of 28




151.    In violation of S.C. Code Ann. § 39-5-140, Defendant Monsanto has committed “an unfair

or deceptive method, act, or practice” in the following particulars:

        a)     Defendant fraudulently, intentionally, and/or negligently misrepresented to the

public, and to Plaintiff, both directly and by and through the media and purported “community

outreach” programs, the safety of Roundup products, and/or fraudulently, intentionally, and/or

negligently concealed, suppressed, or omitted material, adverse information regarding the safety

of Roundup.

        b)     The safety of Roundup products was also intentionally, negligently, and/or

innocently misrepresented to Plaintiff and the public with the intent that such misrepresentations

would cause Plaintiff and other potential consumers to purchase and use or continue to purchase

and use Roundup products.

        c) Defendant made these misrepresentations and actively concealed adverse information

including the risk of NHL, at a time when, their agents and/or employees knew or should have

known, the product had defects, dangers, and characteristics that were other than what was

represented to the consuming public. Specifically, Defendant misrepresented and actively

concealed, suppressed, and omitted that there had been inadequate testing of the safety and efficacy

of Roundup, and that prior studies, research, reports, and/or testing had been conducted linking the

use of the drug with serious health events, including Non-Hodgkin Lymphoma.

152.    As a direct and proximate result of Defendant Monsanto’s deceptive acts and/or practices,

Plaintiff was exposed to Roundup’s carcinogenic properties and ultimately developed Non-

Hodgkin Lymphoma. But for Defendant Monsanto’s deceptive acts and/or practices, this illness

would not have occurred.




                                           Page 26 of 28
       5:20-cv-02420-MDL         Date Filed 06/26/20     Entry Number 1       Page 27 of 28




153.      Therefore Defendant Monsanto is liable to Plaintiff for actual damages sufficient to

compensate him for the injuries he has suffered. Furthermore, Defendant’s conduct rose to the

level of grossly negligent, reckless, willful and wanton conduct, and therefore Defendant

Monsanto is liable to Plaintiff for an amount of punitive damages sufficient to impress upon it the

seriousness of its misconduct.

154.      Pursuant to S.C. Code Ann. § 39-5-140, any damages awarded for this claim should be

trebled.

155.      Reasonable attorney’s fees and costs should be taxed to the Defendant pursuant to S.C.

Code Ann. § 39-5-140.


                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against the Defendant on each of the above-

referenced claims and causes of action and as follows:

          1.     Awarding compensatory damages in excess of the jurisdictional amount, including,

but not limited to pain, suffering, emotional distress, loss of enjoyment of life, loss of life, and

other noneconomic damages in an amount to be determined at trial of this action;

          2.     Awarding compensatory damages to Plaintiff for past and future damages,

including, but not limited to, Plaintiff’s pain and suffering and for severe and permanent personal

injuries, sustained by Plaintiff including health care costs and economic loss;

          3.     Awarding economic damages in the form of medical expenses, out of pocket

expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

          4.     Pre-judgment interest;

          5.     Post-judgment interest;

                                           Page 27 of 28
     5:20-cv-02420-MDL          Date Filed 06/26/20        Entry Number 1     Page 28 of 28




       6.       Awarding Plaintiff reasonable attorney’s fees;

       7.       Awarding Plaintiff the costs of these proceedings; and

       8.       Such other and further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

Plaintiff hereby demands trial by jury as to all issues.

Respectfully,                                  RICHARDSON PATRICK WESTBROOK
                                               & BRICKMAN, LLC

                                               __s/Chris Moore_______________________
                                               Chris Moore (FBN 10445)
                                               Alonzo J. Holloway (FBN 12033)
                                               1513 Hampton Street
                                               Columbia, South Carolina 29201
                                               T: 803.541.7850
                                               cmoore@rpwb.com
                                               aholloway@rpwb.com

                                               Attorneys for plaintiff
June 25, 2020
Columbia, South Carolina




                                            Page 28 of 28
